Case 3:17-cv-00007-GTS-ML Document 104-39 Filed 06/17/19 Page 1of3

LL
Case 3:17-cv-00007-GTS-ML Document 104-39 Filed 06/17/19 Page 2 of 3°

VESTAL CENTRAL SCHOOL DISTRICT
VESTAL, NY

EMERGENCY DRILL REPORT
School Year 2016-17

Building: _- Vestal High School __ Date: _ December 14,2016 __

X 18! Semester (September 1 - December 31)

2NP Semester (January 1 ~ June 1)

 

 

 

 

 

 

 

 

 

 

 

— Starting Time of Ending Time of Total Evacuation
Date of Drill Evacuation Evacuation Time
9/13/16 8:30:19 a.m. 8:32:25 a.m. 2 min. 6 sec.
9/16/16 10:30:30 a.m. 10:32.30 a.m. 2 minutes
9/20/16 2:04:50 p.m. 2:08:30 p.m. 3 min. 40 sec.
9/27/16 9:45:34 a.m. 9:47:25 a.m. 1 min. 51 sec.
ere 1:25:28 p.m. 1:27:35 p.m. 2 min. 7 sec.
10/12/16 9:15:17 a.m. 9:18.09 a.m. 2 min. 52 sec.

 

 

 

 

 

 

 

 

 

Atl. th - (af v/a0tt
Administrator's Signature Date

NOTE: New Requirement as of 7/1/16

Annua! total of 12 emergency drills must include four (4) fire/evacuation drills

using a primary exit; four (4) fire/evacuation drills using a secondary exit; four
(4) lockdown driils.

EIGHT (8) DRILLS ARE TO BE COMPLETED BY DECEMBER 31°"

COMPLETED FORM SHOULD BE SENT TO JOE LORETZ

VS001770
Case 3:17-cv-00007-GTS-ML Document 104-39 Filed 06/17/19 Page 3 of 3 '

VESTAL CENTRAL SCHOOL DISTRICT
VESTAL, NY

EMERGENCY DRILL REPORT
School Year 2016-17

Building: ___ Vestal High School __ Date: — June 2017___

18' Semester (September 1 - December 31)

_X_ 2° Semester (January 4 - June 1)

 

Starting Time of Ending Time of Total Evacuation

 

 

 

Date of Drill Evacuation Evacuation Time
4/40/17 1:20:38 p.m. 1:21:34 p.m. 1 min. 56 sec,
4/11/17 8:30:31 a.m. 8:32:32 a.m. 2 min. 1 sec.

 

 

8:50 a.m.

20 minutes

  

    

    
 
 

 

 

 

 

 

 

 

Comments: LOCKDOWN DRILL#1 BOGMBOUNED.

CHA bh kena- 6/1/ Zoi F

Administrator's Signature Date

 

 

 

NOTE: New Requirement as of 7/1/46

Annual total of 12 emergency drills must include four (4) fire/evacuation drills
using a primary exit; four (4) fire/evacuation drills using a secondary exit; four
(4) lockdown drills.

FOUR (4) DRILLS ARE TO BE COMPLETED BY JUNE 1

COMPLETED FORM SHOULD BE SENT TO JOE LORETZ

VS001771
